COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Elissa Adams v. Allstate County Mutual Insurance

Appellate case number:    01-19-00451-CV

Trial court case number: 2014-69348

Trial court:              190th District Court of Harris County

       Appellee, Allstate County Mutual Insurance, has objected to mediation. The Court’s
mediation order date June 26, 2019 is withdrawn.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_____
                                Acting individually


Date: __July 11, 2019____